Exhibit 99.1 CANADA CANNABIS CORP. Financial Statements For the Period from Inception (January 20, 2014) Through March 31, 2014 2400 E. Katella Suite 800 Anaheim, CA92806 11801 Pierce Street Suite 200 Riverside, CA92505 (714) 627-2506 www.hmcpa.co CONTENTS Report of Independent Registered Public Accountanting Firm 1 Balance Sheet 2 Statements of Operations 3 Statements of Stockholders’ (Deficit) Equity 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 Hartley Moore Accountancy Corporation 2400 East Katella, Suite 800 Anaheim, CA92806 Tel: (714) 627-2506 www.hmcpa.co Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Canada Cannabis Corp. We have audited the accompanying balance sheet of Canada Cannabis Corp., (a development stage company) as of March 31, 2014, and the related statements of operations, changes in stockholders’ equity (deficit), and cash flows for the period from inception (January 20, 2014) through March 31, 2014. These financial statements are the responsibility of the entity’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Canada Cannabis Corp. as of March 31, 2014, and the results of its operations and its cash flows for the period from inception (January 20, 2014) through March 31, 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the entity will continue as a going concern. As discussed in Note 2 to the financial statements, the entity had an accumulated deficit and a working capital deficit at March 31, 2014, and a net loss for the period from inception (January 20, 2014) through March 31, 2014, which raises substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty.Our opinion is not modified with respect to this matter. Anaheim, California April 9, 2014, except for Note 12 as to which the date is June 11, 2014 1 Canada Cannabis Corp. (CCC) (A Development Stage Company) Balance Sheet As Of March 31, 2014 (Expressed in Canadian Dollars) March 31, (Pro-Forma) March 31, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Other Assets Notes receivable –Growlite Investment in Growlite Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Deposits received for future issuance of common stock - Total Current Liabilities Total Liabilities Comments and Contingencies (Note 5) Stockholders' Equity Common stock, $0.001 par value; 30,000,000 shares authorized; 17,200,000 shares and 18,806,303 pro forma shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ *The accompanying notes are an integral part of these financial statements. 2 Canada Cannabis Corp. (CCC) (A Development Stage Company) Statement of Operations For the Period from Inception (January 20, 2014) through March 31, 2014 (Expressed in Canadian Dollars) Period from Inception (January 20, 2014) Through March 31, 2014 OPERATING EXPENSES Consulting fees $ Professional fees General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Foreign currency gain (loss), net ) TOTAL OTHER INCOME (EXPENSE) ) NET LOSS $ ) LOSS PER SHARE - BASIC AND DILUTED $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED *The accompanying notes are an integral part of these financial statements 3 Canada Cannabis Corp. (CCC) (A Development Stage Company) Statement of Stockholders’ (Deficit) Equity For the Period from Inception (January 20, 2014) through March 31, 2014 (Expressed in Canadian Dollars) Deficit Accumulated Common Stock Additional During Number Paid-in Development of Shares Amount Capital Stage Total Balance at Inception (January 20, 2014) - $
